993 F.2d 1537
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Aaron HOLSEY, Plaintiff-Appellant,v.James P. TINNEY, Individually and as Warden of thecorrectional institution, located at Hagerstown, MD;  T. E.Hebb, Individually and as a captain assigned day shift atthe correctional institution located at Hagerstown, MD;Clyde Moser, Individually and as a lieutenant on the 4 PM-12AM shift at the M.C.I. located at Hagerstown, MD;  Gene D.Shives, Individually and as Former Assistant Warden atMaryland Correctional Institution Located at Hagerstown, MD;Davie's, Individually and as Former Assistant Warden atMaryland Correctional Institution located at Hagerstown, MD;Shirley Smith, Individually and as Librarian at theMaryland Correctional Institution during 1982 located atHagerstown, MD, Defendants-Appellees.

No. 92-6465.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  May 21, 1993
Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-82-1833-K)
Aaron Holsey, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Richard Bruce Rosenblatt, Assistant Attorney General, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Aaron Holsey appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Holsey v. Tinney, No. CA-82-1833-K (D. Md. Mar. 30, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*

AFFIRMED


*
 The motion to withdraw motion for stay is granted.  The motion for stay pending appeal is stricken from the docket